Note: The name of the Customer and the Exhibits to this Agreement have not been
included because they are deemed proprietary in nature.

Exhibit 10.65


TERMINATION AGREEMENT

         THIS TERMINATION AGREEMENT (“Agreement”) is entered into by and between
a significant customer (“Significant Customer”) and PeopleMed.com, Inc.
(“PeopleMed”) effective December 1, 2002.

RECITALS

         WHEREAS, PeopleMed and the Significant Customer entered into a Chronic
Disease Management Purchase Agreement dated November 24, 1999, a Consulting
Services Agreement dated November 24, 1999, and a Chronic Disease Management
Purchase Agreement dated December 12, 2000 (collectively the “Contracts”), true
and correct copies of which are attached hereto as Exhibits A, B, and C,
respectively; and

         WHEREAS, PeopleMed and the Significant Customer desire to terminate the
Contracts on the terms and conditions set forth herein;

TERMS

         NOW, THEREFORE, for and in consideration of the promises contained
herein and other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:

         1. Incorporation of Recitals. The foregoing Recitals are incorporated
as though fully set forth herein.

         2. Payment by the Significant Customer. A Significant Customer will pay
PeopleMed a total of $800,000 as full payment and satisfaction of all remaining
obligations, monetary and otherwise, owed by the Significant Customer under the
Contracts. The Significant Customer will pay PeopleMed: $350,000 upon execution
and delivery of this Agreement; another $250,000 on January 1, 2003; and the
remaining $200,000 on April 1, 2003. Thereafter, The Significant Customer will
have no obligations whatsoever to PeopleMed under the Contracts.

         3. Potential Refund; Commissions. In the event that the Significant
Customer desires and is able to furnish a “suitable replacement customer” during
the time period from December 1, 2002 to June 30, 2003, then, PeopleMed will
refund to The Significant Customer an amount not to exceed $350,000 subject to
the following terms and conditions. If before June 30, 2003 The Significant
Customer finds a suitable replacement customer for the software that was
previously being used by the Significant Customer under the Contracts, PeopleMed
will pay the Significant Customer the gross profit margin generated by PeopleMed
from providing services to such suitable replacement customer in an amount not
to exceed $50,000 per month from the date that the suitable replacement customer
is found through June 30, 2003. In no event will any profits generated on or
after July 1, 2003 be paid to the Significant Customer, provided,

--------------------------------------------------------------------------------



however, that for any gross profit margin generated before July 1, 2003, the
Significant Customer will still be entitled to the appropriate refund even if
payment is not actually received by PeopleMed until after July 1, 2003. The
specific date that a replacement customer is found will be determined by the
date a contract between the replacement customer and PeopleMed is effective.
Whether a potential customer is a “suitable replacement customer” will be
PeopleMed’s decision, but a potential customer or group of potential customers
introduced to PeopleMed by the Significant Customer who will purchase services
similar to those provided under the Contracts will not unduly be denied suitable
replacement customer status by PeopleMed.

         In the event a suitable replacement customer is provided by the
Significant Customer to PeopleMed, the refund to The Significant Customer will
be calculated as follows:

   Example 1:

         Assuming the Significant Customer provides PeopleMed with a replacement
customer that provides approximately $50,000 in gross profit margin per month,
the Significant Customer will receive a refund at the end of the month in which
the replacement customer actually makes payment to PeopleMed amounting to the
specified gross profit margin. Assuming the replacement customer and PeopleMed
execute a contract on February 1, 2003 whereby PeopleMed realizes the specified
gross profit margin during the five month period, the Significant Customer would
be entitled to a refund of $50,000 x 5 months = $250,000 (February 1, 2003 to
June 30, 2003 = 5 months). Each and every refund will only be paid to the
Significant Customer after the replacement customer actually pays PeopleMed. The
five months’ worth of refunds equaling $250,000 to be paid to the Significant
Customer will be paid on a monthly basis or as the replacement customer pays
PeopleMed the specified amount warranting a refund, whichever is longer. Any and
all refunds will be reduced by any costs incurred by PeopleMed to develop,
enhance, or adjust the current software to meet the needs of the the Significant
Customer replacement customer that are not borne directly by the replacement
customer in the form of a separate development fee.

   Example 2:

         Assuming the Significant Customer provides PeopleMed with a replacement
customer that provides gross profit margin to PeopleMed that is less than
$50,000 per month, the Significant Customer will receive a refund equal to the
percentage or fraction thereof of $50,000 in gross profit margin that the
replacement customer provides. Assuming a replacement customer is provided and
the contract is signed on February 1, 2003, and the gross profit margin is
$25,000 per month, the Significant Customer would be entitled to a refund of
$50,000 reduced by 50% ($25,000/$50,000 = 50%) x 5 months = $125,000 (February
1, 2003 to June 30, 2003 = 5 months). This refund will only be provided as the
replacement customer pays its fee in accordance with the methodology and
reductions set forth in Example 1.

         4. Limitation on Refunds; Commissions. In no event will PeopleMed be
obligated to pay a refund of more than $350,000 less the $50,000 per month
reduction from December 1, 2002 to June 30, 2003, provided, however, that in the
event that the Significant Customer furnishes a replacement customer that
provides more than $50,000 per month in replacement gross profit margin, the
Significant Customer will be entitled to receive a commission of 6% of any
revenues provided by the Significant Customer’s replacement customers that
provide more than $50,000 in monthly gross profit margin. The 6% commission will
be paid on first year’s revenues only. Commission payments to the Significant
Customer will be made after PeopleMed has received payment from the replacement
customer. Additionally, in the event the Significant Customer furnishes a
customer for PeopleMed that is not deemed to be an suitable replacement customer
but is taken on as a customer by PeopleMed, PeopleMed will pay the Significant
Customer a commission equal to six percent (6%) of the first year’s gross net
revenues to PeopleMed. This commission will be due and payable to the
Significant Customer only after PeopleMed has received and realized actual
payment from a customer furnished by the Significant Customer. Unless already
included in the calculation of the gross profit margin, no commission will be
due to the Significant Customer on any revenues associated with development or
other expenses necessary to get the the Significant Customer referred customer’s
system up and running.

2

--------------------------------------------------------------------------------



         5. Release. Except for the obligations expressly undertaken in this
Agreement, PeopleMed and the Significant Customer, both for themselves and all
of their shareholders, members, partners, directors, managers, officers,
employees, agents, subcontractors, attorneys, assigns, heirs, executors,
representatives, designees, parent corporations, affiliated entities,
subsidiaries, predecessors-in-interest, and successors-in-interest, whatsoever,
hereby release, acquit, and forever discharge each other and all of their
respective shareholders, members, partners, directors, managers, officers,
employees, agents, subcontractors, attorneys, assigns, heirs, executors,
representatives, designees, parent corporations, affiliated entities,
subsidiaries, predecessors-in-interest, and successors-in-interest, whatsoever,
from any and all claims, charges, complaints, back charges, offsets,
recoupments, future deductibles, settlements, damages, debts, demands,
contracts, covenants, representations, warranties, promises, agreements,
obligations, liabilities, rights, controversies, actions, suits, causes of
action, costs, expenses, attorney fees, and matters of any kind, whatsoever,
whether known or unknown, fixed or contingent, based upon, arising out of, or
relating in any way to any monetary obligations under the Contracts.

         6. Purpose of Agreement. This Agreement is a compromise of disputed
claims and is not to be construed as an admission of liability by any party
hereto.

         7. Warranty Of Non-Assignment. The parties represent and warrant that
they have not sold, assigned, conveyed, or otherwise transferred, prior to the
date of execution of this Agreement, any interest in any claim or demand which
they had or now have or may claim to have had that is covered by this Agreement.
The parties further agree that they shall never sell, assign, convey, or
otherwise transfer such claims or demands.

         8. Binding Effect of Agreement. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective
shareholders, members, partners, directors, managers, officers, employees,
agents, subcontractors, attorneys, assigns, heirs, executors, representatives,
designees, parent corporations, affiliated entities, subsidiaries,
predecessors-in-interest, and successors-in-interest, whatsoever.

         9. Integration and Modification. The Agreement contains the entire
understanding and agreement relating to the subject matter hereof and supersedes
all prior or contemporaneous agreements, writings, discussions, and
understandings. This Agreement cannot be modified, amended, or terminated except
by a writing executed by the parties hereto.

         10. Independent Advice of Counsel. The parties have been represented by
and/or have had the opportunity to consult with counsel in connection with the
negotiation, drafting, and execution of this Agreement. Each of the parties here
to represents and warrants that it is executing this Agreement willingly and
voluntarily without coercion or duress.

         11. Governing Law. This Agreement shall be governed by the laws of the
State of Colorado.

3

--------------------------------------------------------------------------------



         12. Authorization to Execute Agreement. Each person executing this
Agreement warrants that he or she is the duly authorized representative of the
corporation, entity, or person for whom he or she acts and is fully and legally
empowered to execute and deliver this Agreement.

PEOPLEMED.COM, INC.

By: /s/ Michael I. Ruxin, MD
Michael I. Ruxin, M.D.

Its: Chairman and Chief Executive Officer
Date: December 19, 2002 A SIGNIFICANT CUSTOMER

By: /s/ Significant Customer

Its: V.P. of Health Services
Date: December 19, 2002
